Title: From George Washington to William Heath, 4 March 1782
From: Washington, George
To: Heath, William


                        
                            Dear sir
                            Philadelphia March 4th 82
                        
                        Upon an intimation that the Enemy’s Vessels had been caught in the Ice at Lake Champlain in returning to St
                            Johns last Fall General Schuyler sent a scout of Indians to ascertain the fact, and I had determined, had they returned in
                            time with a favorable report, to have attempted the distruction of the Vessels—Not having yet heard anything more of the
                            matter, I have little doubt but it will be too late to make the attempt, supposing the situation to have been as
                            represented—But as I would wish not to have missed an opportunity of striking a stroke so very detrimental to the Enemy, I
                            have desired General Schuyler to communicate his information to you and if the thing should be deemed yet practicable to
                            make you acquainted with the strength of the party necessary for such an operation and with the manner it ought to be
                            equiped—You will give the Officer such instructions as shall be concerted between General Schuyler and your self.I am Dear
                            sir Your Most Obt Humle Servt
                        
                            Go: Washington
                        
                    